                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

JEREMY SCHUH,

               Plaintiff,                                     Case Number 20-10468
v.                                                            Honorable David M. Lawson
                                                              Magistrate Judge R. Steven Whalen
JERRY CLAYTON, MARK PTASZEK,
MICHELLE BILLARD, ERIC KUNATH,
MICHELLE BROWN, KATRINA
ROBINSON, LIEUTENANT
SCHIAPPACASSE, SERGEANT CLIFTON,
RICHARD WILLIAMS, III, SERGEANT
FLINT, SERGEANT BURRIS, BRANDON
ROBERTS, DEPUTY FENDT, ERIN
CLARK, SERGEANT JUSTICE, CARRIE
A. ENGLE, DEPUTY VALDIVIDA,
JOHN MORARIA, DIRECTOR OF FOOD
SERVICE, DEPUTY KOHLENBERG,
DEPUTY DEA, and DEPUTY LE,

               Defendant.
                                              /

            ORDER ADOPTING REPORT AND RECOMMENDATION AND
            DENYING PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT

       Presently before the Court is the report issued on March 25, 2021 by Magistrate Judge R.

Steven Whalen pursuant to 28 U.S.C. § 636(b), recommending that the Court deny the plaintiff’s

motion for entry of a default judgment against certain defendants. The deadline for filing

objections to the report has passed, and no objections have been filed. The parties’ failure to file

objections to the report and recommendation waives any further right to appeal. Smith v. Detroit

Fed’n of Teachers Local 231, 829 F.2d 1370, 1373 (6th Cir. 1987). Likewise, the failure to object

to the magistrate judge’s report releases the Court from its duty to independently review the matter.

Thomas v. Arn, 474 U.S. 140, 149 (1985). However, the Court agrees with the findings and

conclusions of the magistrate judge.
       Accordingly, it is ORDERED that the report and recommendation (ECF No. 88) is

ADOPTED, and the plaintiff’s motion for default judgment (ECF No. 61) is DENIED. The

referral to the assigned magistrate judge is continued under the previously issued order of reference

for all pretrial proceedings.

                                                              s/David M. Lawson
                                                              DAVID M. LAWSON
                                                              United States District Judge
Dated: May 6, 2021




                                                -2-
